DETAILED ACTION
This is a first action on the merits, in response to the claims received 3/6/2020. Claims 1-20 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) have been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12,14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiya, (USNO.2015/0054348).
 	As for claim 9, Akiya discloses and shows in Figs. 1(A-B) electronic device, comprising: a housing; a substrate (within exterior) positioned adjacent to a portion of the housing and carrying at least one of, an optical transmitter positioned to emit light through the portion of the housing (via ref’s light-emitting portion); or an optical receiver positioned to receive light through the portion of the housing; and a light-blocking barrier extending between the substrate and the housing and comprising a magnetic material (par.[0013,0088-0089]).
As for claim 10, Akiya discloses and shows in Figs. 1(A-B) light-blocking barrier is configured to magnetically couple a charging device to the electronic device (par.[0013])
As for claim 11, Akiya discloses and shows in Figs. 1(A-B) the housing comprises: a frame; and a cover attached to the frame; and the portion of the housing comprises a portion of the cover.
As for claim 12, Akiya discloses and shows in Figs. 1(A-B) light-blocking barrier defines an aperture extending between the substrate and the cover, the aperture providing a light path between at least one of the optical transmitter or the optical receiver and the cove.
As for claim 14, Akiya discloses and shows in Figs. 1(A-B) the magnetic material defines a first portion of the light-blocking barrier; and 
the magnetic material is surrounded by a non-magnetic material defining a second portion of the light-blocking barrier (via exterior design housing) (par.[0013])
As for claim 15, Akiya discloses and shows in Figs. 1(A-B) substrate is mechanically coupled to the light-blocking barrier (via manufacturing assembly)
As for claim 16, Akiya discloses and shows in Figs. 1(A-B) light-blocking barrier at least partially shields the substrate from electromagnetic interference (via concentration of electromagnetic force).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiya.
As for claim 13, Akiya discloses all limitations, but differs from the claimed invention because he does not explicitly disclose cover has a dome-shaped exterior surface. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a cover that has a dome-shaped exterior surface, since such a modification would have involved a mere change in the shape of the housing. A change in shape is generally recognized as being within the level of ordinary skill in the art for advantages such as improving aesthetic look.

  Allowable Subject Matter
Claims 1-8,17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: An electronic watch, comprising: a frame at least partially defining an interior volume of the electronic watch; a cover attached to the frame and further defining the interior volume; an optical sensor assembly positioned within the interior volume and comprising: a light emitter configured to emit light through the cover; and a light receiver configured to receive a reflected portion of the light through the cover; and an optical barrier positioned between the optical sensor assembly and the cover, the optical barrier comprising a magnetic material and forming a light-blocking wall between the light emitter and the light receiver, wherein; the magnetic material is configured to removably couple the electronic watch with a charging device via a magnetic attraction between the magnetic material and a magnetic component of the charging device, in combination with the remaining limitations of independent claims.

Claim 17: A wearable electronic device, comprising: a housing including a cover, the cover comprising: a first surface interior to the wearable electronic device; and a second surface exterior to the wearable electronic device; a light emitter coupled with the first surface and configured to emit light from the interior and through the cover of the wearable electronic device; a light sensor coupled with the first surface and configured to detect a portion of the emitted light received through the cover from the exterior of the wearable electronic device; and a magnetic material extending from the first surface and configured to removably couple the wearable electronic device with a charging device at least partially based on a magnetic attraction, in combination with the remaining limitations of independent claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859